Citation Nr: 1205353	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected benign right spermatic cord neoplasm.  

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984 and from June 2006 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO that granted service connection and assigned a noncompensable rating for a benign right spermatic cord neoplasm and a rating decision in July 2008 that granted service connection and assigned a 10 percent rating for PTSD, effective on August 20, 2007.

In April 2009, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO; a transcript of this hearing is associated with the claims file.

The Board has reviewed the contents of the Veteran's Virtual VA file and also found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

At the April 2009 hearing, the Veteran testified that his PTSD symptoms had worsened since his VA examination performed in May 2008.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2011). 

Consequently, the Veteran should be afforded another examination to determine the current severity of his service-connected disability.

The Veteran also testified that he stopped getting VA treatment for PTSD after he started receiving private treatment.  He was asked by the DRO to submit a treatment summary from the private practitioner, but no additional evidence has been received.  Thus, appropriate steps should be taken to obtain the private treatment records since the records are relevant to the claim.

Regarding the service connected benign right spermatic cord neoplasm, the September 2007 VA examination indicated that the only reported complaint was some discomfort in the testicular area when the Veteran was in certain positions.

Since then, the record suggest that the Veteran may be experiencing additional symptoms.  A December 2008 VA treatment record indicates he had problems sexually with his wife due to painful ejaculations.  

In January 2009, the Veteran reported that he still had some pain and that either the anticipation or the actual pain itself inhibited his sexual relations.  A scrotal ultrasound that revealed no focal intratesticular mass but there were bilateral epididymal head cysts and small bilateral hydroceles containing foci of debris with the left greater than the right.

Given the additional symptoms that were reported since his initial VA examination, the Veteran should be afforded another examination to determine the current level of severity of the service-connected disability.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of all private records referable to treatment of the service-connected PTSD.  All records secured will be associated with the claims file. 

In addition, the RO should remind the Veteran that he may submit medical evidence or other competent evidence to support his claim for increase. 

2.  The RO also should schedule the Veteran for VA psychiatric examination to determine the current severity of the service-connected PTSD. 

The claims folder must be made available for the examiner to review.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should set forth the complete rationale for any conclusions reached. 

Specifically, the examiner should assign a GAF score and the examination report should identify the manifestations of the service-connected disability. 

3.  The RO then should schedule the Veteran for a genitourinary VA examination to determine the current severity of the service-connected benign right spermatic cord neoplasm.

The claims folder must be made available for the examiner to review.  All indicated studies should be performed, and all findings should be reported in detail to include whether there is associated voiding, renal, or erectile dysfunction.  The examiner should set forth the complete rationale for any conclusions reached. 

4.  After completing all indicated development, the RO should readjudicate the claims for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should issue a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


